EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 21 June 2022 is acknowledged and entered.  Following the amendment, claims 22 and 26 are canceled, and claims 21, 23, 27 and 28 are amended.    
Currently, claims 21, 23-25 and 27-36 are pending.   

Withdrawal of Objections and Rejections:
All objections and rejections of claims 22 and 26 are moot as the applicant has canceled the claims.
The rejection of claims 21, 23-25 and 28 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s amendment.
The lack of written description rejection of claims 21, 23-25, 27 and 28 under 35 U.S.C. 112, first paragraph are withdrawn in view of applicant’s amendment and argument.
The prior art rejection of claims 21, 23-25 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Abbas et al. (US 2009/0202475, 8/13/2009) is withdrawn in view of applicant’s argument.  

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald M. Prather on July 28, 2022.
The application has been amended as follows: 
Claims 21 and 29-36 have been canceled.  
Claim 27: the content has been replaced by the following:
-- 27. A method of treating rotavirus infection, the method comprising administering to a patient in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a synergistic amount of an IL-18 and an IL-22, and a pharmaceutically acceptable carrier, wherein the IL-18 consists of a sequence that is at least 95% identical to the sequence of the wild-type human IL-18, and the IL-22 consists of a sequence that is at least 95% identical to the sequence of the wild-type human IL-22; and wherein the synergy is determined relative to the ability of the individual interleukins to modify rotavirus shedding. --

Claim 28: the content has been replaced by the following:
-- 28. The method of claim 27, wherein the IL-18 consists of a sequence that is at least 98% identical to the sequence of the wild-type human IL-18, and the IL-22 consists of a sequence that is at least 98% identical to the sequence of the wild-type human IL-22. -- 

Claim 23: the content has been replaced by the following:
-- 23. The method of claim 27, wherein each of the IL-18 and the IL-22 is fused to a heterologous polypeptide that increases the circulating half-life of the interleukin to which it is fused. --

Claim 24: line 1, “an antigen-binding region" has been replaced by -- the antigen-binding region --.

Claim 25: line 1, “claim 21" has been replaced by -- claim 27 --.

Conclusion:
Claims 23-25, 27 and 28 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/28/22